Citation Nr: 0001420	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dental trauma and 
other dental disorder(s) for purposes of eligibility for 
outpatient dental treatment.

3.  Entitlement to service connection for a shrapnel wound of 
the upper lip.

4.  Entitlement to service connection for a right shoulder 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and S. R.



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1974 and from October 1979 to March 1983.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  By a rating 
decision issued in February 1997, the RO denied entitlement 
to service connection for residuals, shrapnel wound of upper 
lip, for PTSD, and for a dental condition.  By a rating 
decision issued in October 1997, the RO also denied 
entitlement to service connection for a right shoulder 
disorder.

The veteran requested a Travel Board hearing.  That hearing 
was conducted in July 1999 by the undersigned Board member.  
At that hearing, the veteran requested to withdraw his appeal 
for service connection for a left knee disorder.  The 
transcript of that hearing has been reduced to writing and 
provided to the veteran.  Therefore, his withdrawal of appeal 
as to that issue is valid.  38 C.F.R. § 20.204 (1999).

The Board also notes that the veteran indicated, at the July 
1999 Travel Board hearing, that he wished to raise a claim of 
entitlement to service connection for a right knee disorder.  
That request is referred to the RO for any necessary action.

The Board finds that the issues on appeal are more accurately 
described as stated on the title page of this decision.



FINDINGS OF FACT

1.  There is no current medical diagnosis of PTSD.

2.  The evidence establishes that the veteran incurred dental 
trauma resulting in loss of tooth #8; the evidence as to 
whether the veteran lost tooth #7 as a result of dental 
trauma is in equipoise.

3.  The evidence establishes that a dental prosthesis 
utilizing teeth #6, #9, #10, and #11 was provided to replace 
teeth #7 and #8.

4.  There is no medical or dental evidence that the veteran 
sustained dental trauma to any other teeth or has a current 
dental disorder related to service, other than replaceable 
missing teeth or periodontal disease.  

5.  The evidence establishes that the veteran's upper lip was 
injured by shrapnel; the evidence as to whether the veteran 
has current residuals of that injury is in equipoise.  

6.  There is no medical evidence which tends to establish a 
link between the veteran's current right shoulder complaints 
and his military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran incurred dental trauma to teeth #7 and #8 in 
service, and service connection is warranted for teeth #6, 
#9, #10, and #11 proximate to treatment of teeth #7 and #8.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.310(a), 17.161 
(1999).

3.  The claim of entitlement to service connection for 
treatment purposes for any dental condition other than dental 
trauma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.381 (1999); 38 C.F.R. §§ 3.381, 4.149, 
4.150, 17.161 (1998).  

4.  Resolving doubt in the veteran's favor, service 
connection for the residuals of a shrapnel injury to the 
upper lip is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right shoulder 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD as a result of service.  
He also contends that he incurred dental trauma, a shrapnel 
wound of the upper lip, and a right shoulder disorder, in 
service.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
chronic diseases, if the chronic disease is manifested to the 
required degree within an applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1153 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  In addition, 
service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted to allow service connection for a disorder which 
is either caused or aggravated by a service-connected 
disorder.  See generally Allen v. Brown, 7 Vet. App. 439 
(1995).

A well-grounded claim may be established under the chronicity 
and continuity of symptomatology provisions of 38 C.F.R. § 
3.303(b), where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.

Before the merits of a claim for service connection for a 
specific disorder may be addressed, the veteran must submit a 
well-grounded claim.  To be well grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.  

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that the veteran's claim of entitlement to 
service connection is plausible, there is no duty to assist 
the veteran in the factual element of that claim.  Epps v. 
Gober, 126 F.3d at 1468-1470. 
 
1.  Claim for Service Connection for PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in- service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen, 10 Vet. App. at 138.  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . . . Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki, 6 Vet. App. at 98 (citations omitted).  
The requisite additional evidence may be obtained from 
sources other than the veteran's SMRs.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table).

As noted above, however, before the merits of a claim may be 
considered, a claimant must present a well-grounded claim.  A 
well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) (citations omitted).

The veteran's DD214 reflects that the veteran served in 
Vietnam.  Among other awards and decorations, he received the 
Purple Heart.  A DA Form 2496, Disposition Form, dated in 
February 1983, reflects that the veteran was diagnosed during 
service as suffering from a delayed Vietnam War stress 
syndrome.

On VA examination conducted in January 1997, the veteran 
reported recurring nightmares and dreams of falling.  The 
examiner noted that only recent clinical records were 
available for review; the report reflects that service 
medical records were not reviewed.  The examiner stated that 
he observed that the veteran experienced no duress in 
discussion of his military service.  The examiner opined that 
the veteran's reenlistment after a break from service did not 
suggest a pattern of avoidance, and noted that the veteran 
did not express a sense of being in jeopardy during his 
service in Vietnam.  The veteran described his reenlistment 
decision as "happy."  The examiner concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
An April 1997 social and industrial survey completed in 
conjunction with the VA examination, included the conclusion 
that the veteran's military experience "directly relates to 
his difficulty to adjust to a normal healthy civilian life."  
However, no specific psychiatric disability including PTSD 
was identified.  

The veteran also testified that he had been seeing an 
individual at Jefferson Barracks.  However, he indicated that 
the examiner had not rendered a diagnosis of PTSD, but it was 
the veteran's own opinion that his symptoms were a result of 
PTSD.  

Based on the foregoing, the Board finds that the veteran has 
not presented a well-grounded claim for PTSD.  A review of 
the record indicates that there is no current diagnosis of 
PTSD of record.  Indeed, the veteran's January 1997 VA PTSD 
examination specifically opined that the veteran did not meet 
the criteria for a PTSD diagnosis.  The only individual who 
purports to establish a diagnosis of PTSD is the veteran.  
However, as a matter of law, the veteran's statements do not 
satisfy the medical diagnosis requirement or the nexus 
requirement, and cannot therefore render his claim well 
grounded.  See Epps v. Gober, supra; Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In other words, in order to 
present a well-grounded claim, the veteran needs to provide 
medical evidence that he has a diagnosis of PTSD which can be 
medically linked to the traumatic experiences he encountered 
during his Vietnam service.  See 38 C.F.R. § 3.304(f).  As 
noted above, a current diagnosis of PTSD is one component of 
a well-grounded claim.  In the absence of such, the Board is 
unable to find that the veteran has presented sufficient 
evidence to establish a plausible claim that the veteran has 
PTSD as a result of his military service.  Accordingly, the 
veteran's claim is not well grounded and must be denied.  In 
the event the veteran is diagnosed with PTSD, however, he may 
reapply at any time for service connection for PTSD.

The Board recognizes that the veteran's appeal as to the 
issue of service connection for PTSD is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

2.  Claim for Service Connection for Dental Disorders

38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize one-time 
dental examination and treatment for service-connected 
noncompensable dental disability.  For veterans discharged 
after October 1981, eligibility for such one-time treatment 
requires submission of an application for such treatment 
within 90 days after service.  The veteran does not contend 
that he is entitled to one-time treatment, nor is there any 
evidence of record which would tend to establish a plausible 
claim for such entitlement.  

Dental treatment is authorized for dental disorders due to 
in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  
Dental treatment is also authorized for compensable service-
connected dental disorders.  Id.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
defined as non-disabling conditions, and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  38 C.F.R. § 3.381. 

During the pendency of this appeal, the regulations governing 
this case, 38 C.F.R. §§ 3.381 and 4.149, were amended earlier 
this year (1999).  64 Fed. Reg. 30,392-393 (June 8, 1999).  
The amended regulations provide for service connection, for 
treatment purposes, of new caries filled more than 180 days 
after service entry, or of extension of pre-existing caries 
filled in service if replacement of filling is required after 
180 days has elapsed since the filled was inserted in 
service.  The new regulations specifically preclude service 
connection for any tooth missing at service entry or 
extracted within 180 days of service induction.  

The limitation of eligibility for treatment to compensable 
service-connected dental conditions, and the definition of 
non-compensable conditions, are continued under the new 
regulations, and remain unchanged.  38 C.F.R. § 3.381 (1999).  
The Board has considered both the old (1998) regulation and 
the new regulation (1999), but finds that the outcome of the 
veteran's claim is identical under either regulation.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under both the old and the new regulations, the significance 
of a finding that a dental condition is due to in-service 
trauma is that the veteran may be authorized to receive any 
VA dental care indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (1999, 1998).  Under 38 
C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

As noted above, 38 C.F.R. § 4.150, the provision governing 
those dental conditions for which a compensable evaluation 
may be assigned, was not amended.  The provision requiring a 
determination as to whether the dental condition was due to 
combat or trauma, when applicable, was retained.  38 C.F.R. 
§ 3.81(b) (1999).  

Factual History of Dental Treatment

A record of dental examination conducted in January 1967, 
shortly after the veteran's service induction, discloses that 
five teeth were missing, #1, #4, #16, #17, and #30.  Teeth 
#14 and #19 required extraction.  Caries were noted at #3, 
#5, #7, #8, #9, #10, #12, #18, #28, and #31.  Thus, service 
connection cannot be granted for teeth #1, #4, #14, #16, #17, 
#19, or #30, since these were missing or nonrestorable at the 
time of service entry.  

A June 1968 note reflects that the veteran sustained multiple 
chipped teeth and several upper teeth were loosened when he 
was injured by shrapnel.  The note reflects that radiologic 
examination of tooth #7, #8, #25, and #26 was conducted.  
Tooth #8 was found to be avulsed and was extracted.  Mobility 
of tooth #7 was noted.  The enamel of teeth #25 and #26 was 
smoothed.  The veteran was to return for further treatment in 
a few days.  However, no additional dental treatment records 
proximate to that injury are associated with the claims file.  

Evaluation in July 1973 reflects that the veteran had an 
upper prosthesis which included #6, #9, #10, and #11, to 
replace missing teeth, #7 and #8.  

Treatment records dated in October and November 1973 reflect 
that teeth #17, #18, #28, and #31 were filled, and #32 was 
extracted.  The Board notes that this presents a factual 
inconsistency, since prior in-service records reflect that 
tooth #17 was missing at the time of the veteran's initial 
dental examination in 1967.   

In January 1974, tooth #9 was found to have a fracture of the 
root.  In March 1974, a crown was placed on tooth #10.  No 
other extractions or fillings are noted in the dental 
treatment records during the veteran's first period of 
service.  

Following the veteran's re-enlistment in October 1979, 
initial induction examination conducted in December 1980 
disclosed that, in addition to teeth missing at the time of 
the veteran's prior service discharge, teeth #15, #18, and 
#32 were missing.  

On VA examination conducted in April 1997, the veteran had 21 
teeth missing (#1, #2, #4, #7, #8, #9, #10, #14, #15, #16, 
#17, #18, #19, #20, #25, #26, #28, #29, #30, #31, and #32).  
The examiner commented that the veteran had periodontal 
disease of about 75 percent of the remaining dentition, which 
was non-restorable.  The examiner diagnosed acquired tooth 
loss and periodontal disease.  

In his testimony before the Board in July 1999, the veteran 
stated that two teeth were "knocked out" in service and 
other teeth were affected, and later lost, as the result of a 
shrapnel injury in Vietnam in 1969.  The veteran also 
testified as to his belief that he lost many teeth in 
service.  


a.  Dental Trauma

The service dental records establish that tooth #8 was 
severed (avulsed) and was then extracted due to trauma.  The 
evidence establishes that tooth #7 was loosened, displaying 
increased mobility, following this trauma.  There are no 
records of dental treatment following incurrence of dental 
trauma in June 1968 until July 1973.  At that time, tooth #7 
was missing.  Given the evidence of dental trauma in 1968, 
the evidence that the dental trauma was etiologically related 
to the fact that tooth #7 was missing on subsequent service 
examination is in equipoise.  Service connection for tooth #7 
is warranted.  The evidence does not, however, reflect that 
there was any defect or abnormality of tooth #25 or #26 at 
the time of the veteran's service discharge in November 1974.  
The preponderance of the evidence is against a finding that 
the veteran sustained dental disability of these teeth in 
June 1968.

The evidence also reflects that a prosthesis was provided in 
service to replace missing teeth #7 and #8.  That prosthesis 
extended across, and included, teeth #6, #9, #10, and #11.  
These teeth required dental treatment in service for use and 
inclusion in the prosthesis.  Service connection is therefore 
warranted for these teeth, since that in-service treatment 
was proximate to the service-connected dental trauma.  
38 C.F.R. § 3.310(a).  However, the preponderance of the 
evidence is against a finding that the veteran incurred 
dental disability due to dental trauma to any other tooth or 
teeth.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(a) regarding reasonable 
doubt are not applicable.

b. Entitlement to Service Connection for any other Disorder 
for Purposes of Dental Treatment Eligibility

The veteran also contends that he is entitled to dental 
treatment for all missing teeth, since the missing teeth were 
lost in service.  However, as under the previous regulations, 
service connection of treatable carious teeth or replaceable 
missing teeth is considered solely for purposes of 
establishing entitlement to outpatient dental treatment, and 
those disorders are noncompensable.  38 C.F.R. § 3.381(a).  

There is no medical evidence or opinion to support a claim 
that the veteran has any disorder other than tooth loss or 
periodontal disease, i.e., noncompensable disorders, which 
cannot serve as a basis of eligibility for outpatient 
treatment unless due to dental trauma in service.  

The veteran has stated his belief that he is entitled to VA 
outpatient dental treatment on the basis that he lost all his 
teeth in service or as a result of dental trauma.  The issue 
of entitlement to service connection for dental trauma has 
been addressed above.  As to the claim of entitlement to 
eligibility for treatment for any teeth not service-connected 
on the basis of dental trauma, the initial question which 
must be answered is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for dental trauma is well grounded.  38 U.S.C.A. 
§ 5107(a).  To be well-grounded, the claim must be plausible, 
one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

A well-grounded claim requires competent evidence of current 
disability which meets the criteria specified in one of the 
clauses of 38 U.S.C. § 1712(b)(1)(A)-(H), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical/dental evidence).  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In order to be 
entitled to outpatient dental treatment, a veteran must meet 
the criteria specified in one of the clauses of 38 U.S.C. § 
1712(b)(1)(A)-(H).  Woodson v. Brown, 8 Vet. App. 352 (1995).  

The veteran however, has failed to present evidence which 
satisfies any of these three requirements.  Aside from the 
dental trauma for which service connection has been granted, 
no dental condition other than replaceable missing teeth 
(acquired tooth loss) or periodontal disease is shown 
anywhere in the record.  As the replaceable missing teeth or 
periodontal disease are not disabling conditions for which 
service connection may be granted for compensation purposes, 
and no other dental condition was shown during or after 
service, the criteria for a well-grounded claim are not 
shown, and the claim must be denied.  In particular, the 
Board notes that at least 10 of the 21 teeth missing at the 
time of the April 1997 VA examination were missing at the 
time of the veteran's service entry examinations, and 
therefore service connection for any purpose is specifically 
precluded as to each of those teeth.  The evidence of record 
is devoid of in-service or post-service medical or dental 
evidence that the veteran incurred a dental disorder other 
than tooth loss or periodontal disease during service.  

The Board notes that, even if a disorder is not observed or 
diagnosed during service, there are several types of evidence 
which may service to well-ground a claim.  A claim may, for 
example, be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

However, the veteran may not establish a well-grounded claim 
in this case through submission of evidence of continuity or 
chronicity of replaceable missing teeth or periodontal 
disease, as these remain noncompensable.  There is no 
evidence that the veteran has any dental disorder other than 
these noncompensable disorders, nor has he indicated that 
such evidence or opinion is available.  

Moreover, the Board notes that there is no evidence of any 
dental disorder which may be presumed service-connected if 
appearing within the time period specified by statute, so the 
veteran's dental disability may not be evaluated under any 
presumption of service connection.  There is no evidence that 
the veteran, whose military occupational specialty was as a 
cook, engaged in combat, so as to accord the veteran the 
decreased evidentiary burden applicable under 38 U.S.C.A. 
§ 1154. 

The Board notes that the veteran has a service-connected 
disability, residuals of a shrapnel wound of the upper lip.  
However, there is no medical or dental evidence that the 
veteran has a dental disorder which is aggravated by the 
residuals of the shrapnel wound, so as to establish a 
plausible claim of eligibility for outpatient treatment of a 
dental disorder on that basis.  38 C.F.R. § 17.161(g).  

Thus, there is no category authorizing service connection for 
a dental disorder for purposes of dental examination or 
outpatient dental treatment under which the veteran has 
established a plausible claim.  In the absence of any medical 
or dental evidence that the veteran has a current dental 
disability due to in-service trauma, he has not presented a 
well-grounded claim of entitlement to service connection for 
a dental disorder or a well-grounded claim for eligibility 
for dental treatment.  Woodson v. Brown, 8 Vet. App. 352 
(1995).  

The veteran has been notified of the circumstances under 
which one-time or continuing outpatient dental treatment is 
available at government expense.  He has been notified that 
there is no evidence that he is entitled to dental treatment 
under any of the categories authorizing dental treatment in 
38 C.F.R. § 17.161, other than dental trauma, as discussed in 
this decision.  However, the veteran has not specifically 
been notified that he failed to meet the criteria for dental 
treatment under any of the circumstances provided in the 
statute.  The Board recognizes that this issue is being 
disposed of in a manner that differs from that employed by 
the agency of original jurisdiction (AOJ).  However, when an 
AOJ does not specifically address the question of whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The veteran has not identified 
any available evidence or opinion which might serve to well 
ground his claim on any basis.  The Board finds that it would 
be fruitless, under the circumstances, to remand the claim to 
notify the veteran of the requirements of a well-grounded 
claim, since there is no evidence or allegation that would 
suggest that the veteran could submit a plausible claim for 
eligibility for dental treatment or that the outcome of the 
claim for outpatient dental treatment would be changed.  

3.  Claim for Service Connection for Residuals, Injury to 
Upper Lip

A June 1968 clinical note reflects that the veteran sustained 
a shrapnel injury to the upper lip.  The medical evaluation 
report states that the upper lip was "bruised-no shrapnel" 
and that it was treated with Merthiolate and a bandage.  No 
additional June 1968 records are associated with the file.  
Service medical records are thereafter silent as to any 
treatment of the upper lip. 

The veteran's post-service medical records, likewise, are 
silent as to complaints, treatment or discussion of a scar on 
the upper lip.  However, the veteran testified that he has a 
scar of the upper lip which is currently hidden by a 
mustache.  There is no post-service medical diagnosis of a 
scar of the upper lip.  

However, it is clear that the veteran's upper lip was struck 
with enough force to avulse an upper tooth, #8.  
Additionally, a bandage was required.  The Board finds that 
these facts place the evidence in equipoise to establish that 
the veteran sustained an upper lip injury which, whether 
diagnosed as a bruise, abrasion, or cut, could cause residual 
damage to the upper lip.  The veteran's testimony, that he 
has residuals including a small scar and an area of numbness, 
is credible.  

The evidence establishes that he sustained a shrapnel injury 
to the upper lip.  The veteran's testimony that he has some 
numbness in the area and a slight scar is credible.  The 
Board finds that the evidence of record establishes a well-
grounded claim of entitlement to residuals of a shrapnel 
injury of the upper lip.  Once a well-grounded claim is 
established, the duty to assist attached.  In this case, the 
exact nature of the residuals of the injury have not been 
diagnosed; however, a scar is a readily observable residual.  
Resolving reasonable doubt as to whether there are residuals 
of that injury in the veteran's favor, the Board finds that 
such residuals were incurred in service and should be 
service-connected.  38 U.S.C.A. § 1110.


4.  Claim for Service Connection, Right Shoulder Injury

Service medical records dated in July 1974 reflect that the 
veteran complained of pain in the right shoulder.  Radiologic 
examination was negative.  The clinical impression was 
"prob[ably] bruised."  Service medical records thereafter, 
including the medical records of the veteran's second 
enlistment, reflect no other complaints, treatment, or 
diagnosis of a right shoulder injury.  

Post-service medical records reflect no diagnosis of a right 
shoulder injury.  On VA examination conducted in April 1997, 
right shoulder strain was diagnosed.  Radiologic examination 
disclosed no abnormality.

At a Board hearing conducted in July 1999, the veteran 
testified that he had a damaged rotator cuff, and that he had 
been told that his current problem was a result of the injury 
he sustained in service.  The veteran qualified this 
testimony by stating that the doctor who told him that there 
was a relationship between the injury in service and his 
current right arm problem was a physician whose name he did 
not know, and that he had spoken with the doctor when the 
doctor got gas at the gas station where the veteran was 
working.  

The veteran has not established a well-grounded claim.  
Although he sought treatment on one occasion in service for a 
right shoulder complaint, there is no diagnosis of a right 
shoulder injury or chronic right shoulder disorder in 
service.  Thus, there is no medical evidence of service 
incurrence of a right shoulder disorder.  The veteran's lay 
testimony about the medical diagnosis and etiology of a right 
shoulder disorder, without supporting competent medical 
evidence, is not sufficient to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's testimony establishes that no treating provider 
has provided an opinion that a current right shoulder 
disorder is related to an injury in service.  The veteran's 
own testimony reflects that it would be fruitless to remand 
the claim to offer the veteran the opportunity to obtain a 
written medical opinion from an individual that the veteran 
believes is a physician but whose name he does not know.  The 
Board is unaware of any other statements or testimony that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  38 U.S.C.A. § 5103; 
see McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  

The veteran has been advised, in a November 1997 statement of 
the case, that he must submit evidence to substantiate his 
claim.  The veteran is again advised that medical evidence 
linking such a current disability to his period of military 
service is necessary to well ground this claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is denied.  

Entitlement to service connection for a dental disorder due 
to dental trauma for teeth #6, #7, #8, #9, #10, and #11 is 
granted.

The claim of entitlement to service connection for purposes 
of eligibility for treatment for any disorder other than 
dental trauma to teeth #6, #7, #8, #9, #10, and #11 is 
denied.

Entitlement to service connection for the residuals of a 
shrapnel wound of the upper lip is granted.

Service connection for a right shoulder disorder is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







